DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murrillo et al. (U.S. 2011/0173204 hereinafter Murrillo) in view of Zhang et al. (U.S. 9,400,548 hereinafter Zhang).
	As Claim 1, Murrillo teaches a method for providing a user-customized augmented-reality service, comprising: 
extracting basic ergonomic information of a user by sensing a body of the user (Murrillo (¶0131 line 1-2, ¶0090 line 10-16), skeletal mapping of the user is generated from the capture device. System extracts basic ergonomic information of a throw gesture) who is using an augmented-reality service (Murrillo (¶0085 line 18-22), user is on an augmented reality device such as display device 193); 
based on at least one of misrecognition  occurring in predefined basic interaction (Murrillo (¶0093 line 20-23, ¶0092 line 1-2), calibration test assigns gesture dictionary for user. Unacceptable variation is detected as a trigger for re-assigning a gesture dictionary) and user evaluation information (Murrillo (¶0089 line 7-12), user evaluation information (feedback) is analysis in evaluating effectiveness of the gesture in the assigned gesture dictionary); 
Murrillo may not explicitly disclose while Zhang teaches:
generating user-customized ergonomic information by modifying the basic ergonomic information of the user (Zhang (col. 22 line 61-67 and col. 23 line 1-2), computer identifies parameters/gesture adaptations (user-customized ergonomic information) to better define parameters of the gesture performed by the user)
detecting physical characteristics  of the user by comparing the basic ergonomic information of the user with the user-customized ergonomic information (Zhang (col. 22 line 61-67), variations (physical characteristics) in the user’s gesture (the basic ergonomic information) in compared to pre-packaged or default gesture data (user customized ergonomic information) is detected) and defining user-customized interaction by reflecting the physical characteristics of the user in the predefined basic interaction (Zhang (col. 22 line 61-67 and col. 23 line 1-2), computer identifies parameters (user-customized ergonomic information) to better define parameters of the gesture performed by the user); and 
extracting unique characteristics of the user from usage data accumulated through the user-customized interaction and updating the user-customized interaction so as to match the unique characteristics of the user (Zhang (col. 28 line 49-51), unique characteristics or parameters are determined and incorporated into the gesture profile).  
wherein the physical characteristics of the user (Zhang (col. 22 line 61-67), variations (physical characteristics) in the user’s gesture (the basic ergonomic information) in compared to pre-packaged or default gesture data (user customized ergonomic information) is detected) is detected by comparing the basic ergonomic information of the user extracted through a sensor with the user-customized ergonomic information generated (Zhang (col. 22 line 61-67), variations (physical characteristics) in the user’s gesture (the basic ergonomic information) in compared to pre-packaged or default gesture data (user customized ergonomic information) is detected) based on at least one of body information and joint rearrangement information input from the user (Zhang (col. 8 line 17-30, col. 16 line 1-5), user input body information such as user height and room size. The user default gesture (user customized ergonomic information) is normalized based on the user’s height or the size of the room).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system of Murrillo instead be a computer system of Zhang, with a reasonable expectation of success. The motivation for replacing the computer system of Murrillo with the computer system of Zhang would be to personalize gesture for a specific user; therefore, increase the confident rating for gesture recognition (Zhang (¶002 line 65-67)).

	As Claim 2, besides Claim 1, Murrillo in view of Zhang teaches wherein the unique characteristics of the user include at least one of unique motion characteristics of the user (Zhang (col. 6 line 6-9), unique characteristics include a speed of hand motion) and unique information provision characteristics of the user (Zhang (col. 6 line 9-12), unique information provision characteristics such as a preference for checkmark motion).  
	
	As Claim 4, besides Claim 1, Murrillo in view of Zhang teaches wherein the misrecognition occurs in a basic user interface for performing the predefined basic interaction .  

	As Claim 5, besides Claim 1, Murrillo in view of Zhang teaches wherein the user-customized interaction is performed through a user-customized interface, which modifies a part of the basic user interface in which the misrecognition occurs so as to match the physical characteristics of the user (Zhang (col. 27 line 60-67), a user interface with slider 823 for adjusting parameters to fine tune and debug a gesture).  

	As Claim 6, besides Claim 1, Murrillo in view of Zhang teaches wherein the user-customized ergonomic information is updated when the user evaluation information is input (Murrillo (¶0089 line 7-12), user evaluation information (feedback) is analysis in evaluating effectiveness of the gesture in the assigned gesture dictionary).  

	As Claim 7, besides Claim 1, Murrillo in view of Zhang teaches wherein the basic ergonomic information of the user includes at least one of a position of a joint in each body part of the user, an angle thereof, a direction in which the joint moves, and a speed at which the joint moves (Murrillo (¶0131 line 1-2, ¶0090 line 10-16), skeletal mapping of the user is generated from the capture device. System extracts basic ergonomic information of a throw gesture).  

	As Claim 8, Murrillo teaches an apparatus for providing a user-customized augmented-reality service, comprising: 
a processor (Murrillo (¶0102, server) for extracting basic ergonomic information of a user by sensing a body of the user (Murrillo (¶0131 line 1-2, ¶0090 line 10-16), skeletal mapping of the user is generated from the capture device. System extracts basic ergonomic information of a throw gesture) who is using an augmented-reality service (Murrillo (¶0085 line 18-22), user is on an augmented reality device such as display device 193); 
based on at least one of misrecognition (Murrillo (¶0093 line 20-23, ¶0092 line 1-2), calibration test assigns gesture dictionary for user. Unacceptable variation is detected as a trigger for re-assigning a gesture dictionary) occurring in predefined basic interaction and user evaluation information (Murrillo (¶0089 line 7-12), user evaluation information (feedback) is analysis in evaluating effectiveness of the gesture in the assigned gesture dictionary); 
	Murrillo may not explicitly disclose while Zhang teaches:
generating user-customized ergonomic information by modifying the basic ergonomic information of the user (Zhang (col. 22 line 61-67 and col. 23 line 1-2), computer identifies parameters/gesture adaptations (user-customized ergonomic information) to better define parameters of the gesture performed by the user)
detecting physical characteristics  of the user by comparing the basic ergonomic information of the user with the user-customized ergonomic information (Zhang (col. 22 line 61-67), variations (physical characteristics) in the user’s gesture (the basic ergonomic information) in compared to pre-packaged or default gesture data (user customized ergonomic information) is detected) and defining user-customized interaction by reflecting the physical characteristics of the user in the predefined basic interaction (Zhang (col. 22 line 61-67 and col. 23 line 1-2), computer identifies parameters (user-customized ergonomic information) to better define parameters of the gesture performed by the user); and 
extracting unique characteristics of the user from usage data accumulated through the user-customized interaction and updating the user-customized interaction so as to match the unique characteristics of the user (Zhang (col. 28 line 49-51), unique characteristics or parameters are determined and incorporated into the gesture profile).  
memory for storing the user-customized ergonomic information (Zhang (col. 8 line 18-30), System compares between average features values and features of the user’s body. User’s gesture data is normalized based on user’s height. Gesture data is stored and later used in interpreting gesture) and the user- customized interaction (Zhang (col. 12 line 6-8), gesture profile is stored on a media).  
wherein the physical characteristics of the user (Zhang (col. 22 line 61-67), variations (physical characteristics) in the user’s gesture (the basic ergonomic information) in compared to pre-packaged or default gesture data (user customized ergonomic information) is detected) is detected by comparing the basic ergonomic information of the user extracted through a sensor (Zhang (col. 30 line 36-39), gesture data (basic ergonomic information) is captured using a capture device) with the user-customized ergonomic information generated (Zhang (col. 22 line 61-67), variations (physical characteristics) in the user’s gesture (the basic ergonomic information) in compared to pre-packaged or default gesture data (user customized ergonomic information) is detected) based on at least one of body information and joint rearrangement information input from the user (Zhang (col. 8 line 17-30, col. 16 line 1-5), user input body information such as user height and room size. The user default gesture (user customized ergonomic information) is normalized based on the user’s height or the size of the room).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system of Murrillo instead be a computer 

	As Claim 9 and 11-14, the Claims are rejected for the same reasons as Claims 2 and 4-7, respectively.
Response to Amendment
Claim rejections 35 U.S.C. §103:
	As Claim 1-14, Applicants argue that Zhang does not teaches or suggests “generation of the user customized ergonomic information using input from the user” (fifth paragraph of page 7 in the remarks).

    PNG
    media_image1.png
    112
    627
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Zhang teaches height information input by the user (Zhang (col. 8 line 30)).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142